Title: To Thomas Jefferson from Albert Gallatin, 30 April 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                Apr 1807
                            
                        
                        
                            [In Gallatin’s hand:]
                        
                        To the Secretary of the Treasury
                        Pay to   out of the fund appropriated to defray the contingent charges of Government the sum of   (to be applied
                            by him in conformity with my instructions) and for which he is to be charged on the Treasury Books.
                        
                            Signed Thomas Jefferson
                            
                        
                        
                            The object may be expressed instead of using the words “in conformity with my instructions”—But it is not
                                necessary in the first instance that the object should be expressed; and even the whole of that line “to be applied
                                &c” may be altogether omitted in the order. The party receiving the money must afterwards account for it &
                                exhibit both receipts for his payments & the President’s authority for making the payments.
                            In this instance it seems, at least from precedent, that the money should be advanced either to the
                                attorney general or Secretary of State
                        
                    